Citation Nr: 1646876	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  07-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971, including service in Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In a November 2013 decision, the Board, inter alia, denied the Veteran's claim for TDIU. The Veteran appealed the Board's denial of TDIU to the United States Court of Appeals for Veterans Claims (Court). In a May 2014 Order, the Court vacated and remanded the portion of the Board's November 2013 decision that denied TDIU and implemented the provisions of a May 2014 Joint Motion for Partial Remand.  The remainder of the November 2013 Board decision was not disturbed. 

The Board remanded the TDIU issue in September 2014 for further evidentiary development and adjudication. In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records, schedule the Veteran for a Social and Industrial Survey regarding his employability, and then re-adjudicate the claim. The AOJ obtained the identified VA records and obtained a Social and Industrial Survey in November 2014. The AOJ then provided the Veteran with a Supplemental Statement of the Case in February 2016 in which his claim for TDIU was again denied. Thus, there has been compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a hearing at the RO before a Decision Review Officer in July 2008 and before the undersigned Veterans Law Judge in July 2010; transcripts of both hearings are of record.


FINDINGS OF FACT

1. The Veteran has been awarded service connection for: PTSD (rated 30 percent disabling prior to July 21, 2004; 50 percent disabling from July 21, 2004, to March 22, 2007; and 70 percent disabling thereafter); diabetes mellitus (rated 20 percent disabling from December 30, 2008); and gastroesophageal reflux disease (rated 10 percent disabling from July 19, 2007). His combined rating was 70 percent prior to December 30, 2008, and 80 percent thereafter.

2. The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability due to service-connected disabilities may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran has, throughout the appellate period, been in receipt of service connection for at least one disability rated 40 percent or more, with a total combined rating of at least 70 percent. As he meets the minimum percentage requirements under 38 C.F.R. § 4.16(a), the remaining question is whether his service-connected disabilities render him unemployable.

The evidence demonstrates that the Veteran has not worked since November 2007, when he retired from his job as a driver for VA. VA treatment records reflect that he was hospitalized for five days in May 2007 following suicidal ideation and worsening nightmares and flashbacks. In the November 2014 Social and Industrial Survey, the Veteran was noted also to have sought outpatient mental health treatment in 2004, following an altercation with a co-worker. In the Survey, the examiner noted that the Veteran complained of nightmares and paranoia when he awakens, causing him to check his doors and windows. He also reported isolating and feeling "uncomfortable" and panicked in crowds. The examiner opined that the Veteran retired due to "medical reasons related to his outbursts," which she stated led to the 2007 psychiatric hospitalization. Her opinions were backed by a discussion of the Veteran's medical history and symptomatology. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that to be probative, a medical opinion must be factually accurate, fully articulated, and based on sound reasoning).

The Board acknowledges that a VA examiner in August 2012 opined that the Veteran was not unemployable due to his psychiatric symptomatology. However, the Board finds that this opinion ultimately supports the Veteran's inability to find and retain employment. Specifically, although acknowledging the Veteran's report that he had experienced both passive and active recurrent suicidal ideation with plan, the August 2012 VA examiner found the Veteran not to display total occupational and social development. However, the examiner did find that the Veteran experienced difficulty in adapting to stressful circumstances, including work or a work-like setting, as well as an inability to establish and maintain effective relationships. He also observed that the Veteran experienced periods of neglect of his personal appearance and hygiene, and characterized his difficulty with stressful circumstances as "extreme." These findings are strongly suggestive of a conclusion that the Veteran is functionally unable to find and keep a job. Also supportive of this conclusion is the opinion from the November 2014 VA examiner that the Veteran's retirement was related to his 2007 mental health hospitalization. Similarly, although the Veteran stated at his July 2010 hearing before the undersigned that he retired due to physical problems, he also reported that he had had "lots of conflicts" with coworkers and supervisors prior to retiring. 

In sum, the Board finds that the evidence as to whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at least, in equipoise. Thus, a total disability rating is warranted. 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


